Judgment, Supreme Court, New York County (Marylin G. Diamond, J.), entered March 26, 2010, dismissing the complaint, and bringing up for review an order, same court and Justice, entered July 6, 2009, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Dismissal of this action was proper as it is barred by the doctrine of res judicata (see generally O’Brien v City of Syracuse, 54 NY2d 353 [1981]). The transactions upon which this action is premised were the subject of prior claims brought by and concluded against plaintiffs in both state and federal court (see id. at 357; Elias v Rothschild, 29 AD3d 448 [2006]). Contrary to plaintiffs’ argument, the claims alleging violations of plaintiffs’ civil rights under 42 USC §§ 1983 and 1985 were decided against plaintiffs on the merits and the breach of contract claim was fully litigated and decided against plaintiffs in Civil Court, New York County. Concur — Tom, J.P, Friedman, Acosta, DeGrasse and Román, JJ.